On the Merits.
Thomas L. Harvey, the relator, appeals from a judgment dismissing his suit on an exception of no cause of action. The suit was instituted under the provisions of Act 102 of 1928, and its purpose is to have determined who of the parties litigant is entitled to the office of superintendent of schools for the Parish of Vernon.
The respondent, Finly Stanly, was the duly elected and qualified superintendent of schools for Vernon parish- on and prior to January 2, 1931. On that date the Vernon parish school board met, and, after declaring by resolution that the majority of the board was out of harmony with the parish superintendent and for other causes not necessary to mention, but sufficient for the purpose, under the authority of section 19 of Act 100 of 1922, the employment of Finly Stanly as parish superintendent was terminated and the office declared vacant. By the same resolution, Thomas L. Harvey was elected as parish superintendent of schools for the remainder of the term, ending July 1, 1933. Harvey immediately qualified by. taking the oath and furnishing bond, and was seated as superintendent by the school board, functioning as such during the remainder of the session. Stanly, however, refused to vacate his office arid to deliver into Harvey’s possession its books, files, keys, and other property, and this suit was instituted to compel him to do so.
Section 19 of Act 100 of 1922, p. 210, on the authority of which the school board purported to act, reads in part as follows, viz-.:
“If at any time a parish superintendent shall be found incompetent, inefficient or unworthy, he shall be removable for such cause by a majority vote of the membership of the parish school board at any regular meeting or at any special meeting after due notice.”
Respondent contends that the quoted statutory provision is unconstitutional and the action of the school board based thereon is null and void.’ The right of the respondent to urge the contention under his exception of no cause of action is not contested by the relator, who, in his brief, specifically waives any objection thereto, and expressly requests the court for a ruling on the question of whether parish school boards are empowered to discharge parish superintendents.
*813Respondent contends that a parish superintendent of schools is a public officer, created by the Constitution and removable only by the method therein provided. He argues, therefore, that the third paragraph of section 19 of Act 100 of 1922, hereinabove quoted, is unconstitutional, because it prescribes a method not authorized by the Constitution for the removal of a public officer.
The respondent, Stanly, relies on the cases of State v. Theus, 114 La. 1097, 38 So. 870, and State v. Hardin, 123 La. 736, 49 So. 490, 491, as supporting his contention that a parish superintendent of schools is a public officer. These decisions were rendered under the Constitution of 1S98, and respondent argues their applicability to the issue presented here, because of the similarity of article 250 of the Constitution of 1S9S to section 10 of article 12 of the Constitution of 1921, relative to the election of parish superintendents by parish school boards. And he also argues that, as a consequence of his being a public officer, a parish superintendent can only be removed in the manner provided by article 9 of the Constitution of 1921.
Section 6 of the article provides that any officer, whether state, parochial, or municipal, except the Governor and Lieutenant Governor and the judges of the courts of record, may be removed from office by a judgment of the district court of his domicile, for any of the causes for which, under section 1 of the same ■ article, all state and district officers are subject to be impeached; that is to say, for high crimes and misdemeanors in office, for incompetency, corruption, favoritism, extortion, oppression in office, gross misconduct, or habitual drunkenness.
But these provisions for the impeachment or removal of public officers are applicable only to an officer elected by the electors of the state or of the district, parish, ward, or municipality in which the officer functions, or to an officer appointed by the Governor. They were not intended to be applied to subordinate officers employed or elected by local administrative or executive boards or commissions, so as to deprive the Legislature of the power to provide for a prompt removal for causes it might deem sufficient of such subordinate officer by the board or commission by whom he was employed or elected.
A parish superintendent cannot be regarded as a public officer, within the meaning of section 6 of article 9 of the Constitution of 1921, providing for the removal of a public officer by the judgment of the district court of his domicile.
Section 13 of article 8 of the Constitution declares that no person shall be eligible to any office, whether state, district, parochial, ward, or municipal, unless he is a citizen of the state and a duly qualified elector of the state, district, parish, ward, or municipality in which the functions of his office are to be performed. Section 10 of article 12 declares that a parish superintendent of schools need not lie a, resident of the parish in which the functions of his office are to be performed. The same provision is contained in section 19 of Act 100 of 1922. That is the equivalent of saying that a parish superintendent of schools need not be an elector of the parish; because, according to section 1 of article 8 of the Constitution of 1921, a person cannot be an elector of a parish unless he is, and has been for a year, an actual and bona fide resident of the parish, and unless he is and has been for two years an actual and bona fide resident of the state. Hence, when the Constitution of 1921 declares that a parish superintendent of schools need not be a resident of the parish, it, in effect, declares that a parish superin*815tendent of schools shall not be deemed a public officer, because he cannot be a public officer without being a resident of the parish.
It must be borne in mind that, under section 6 of article 9 of the Constitution of 1921, a public officer can be removed only for one of the causes for which, under section 1 of the article, a state or district officer may be impeached, and only by a decree of the district court of his domicile. And an anomalous situation would be created by the attempt of the district court-of the superintendent’s domicile to remove him from his employment as superintendent of schools of another parish of the state.
The decisions in State v. Theus and State v. Hardin, referred to supra are not appropriate to the present case, because they were rendered before there was any constitutional or statutory provision that a parish superintendent of schools need not be a resident of the parish. Moreover, in the Theus Case, as the opinion therein shows, the proposed suit to remove the parish superintendent of schools was predicated on section 2593 of the Revised Statutes, now Act 102 of 1928, providing against intrusion into office, and not on articles 217 and 221 of the Constitution of 1S98, which are the predecessors respectively of sections 1 and 6 of article 9 of the Constitution of 1921. And in the case of State v. Hardin, the court said, referring to parish school boards: “They are required to appoint the superintendents for terms of four years, and they may remove them for cause; but they have no authority to appoint a superintendent for a shorter or a longer term than four years, or to remove a superintendent, once appointed, without cause.” (Writer’s italics.) -This, statement, perhaps, was not necessary to a decision of the case, but it was nevertheless a recognition • of the powers of school boards in the appointment and removal of parish superintendents.
The respondent also contends that the third paragraph of section 19 of Act 100 of 1922, which we have hereinabove quoted, is unconstitutional, because in attempting to confer upon parish school boards the power to remove parish superintendents the legislative provision is broader than the title of the act warrants. This contention is untenable.
The title of the statute reads as follows, viz.:
“To provide a State Board of Education and Parish school hoards, defining their duties and powers, and providing for the administration and supervision of the public schools of Louisiana.”
The legislative act includes but one broad comprehensive object, and that is the administration and supervision of the public schools of the state. Its provisions embrace the means for the accomplishment of that object. The removal of parish superintendents, as well as their election, by parish school boards, constitute an important and necessary part of the administration and supervision of the state’s school system. And the section of the legislative act authorizing such removal falls within its title.
The respondent cites State v. Capdevielle, 135 La. 671, 65 So. 890, and State v. Fobbs, 160 La. 237, 106 So. 840, in support of his contention. But these cases are not appropriate.
In State v. Capdevielle, the statute attacked authorized the-Governor to remove a state officer, whereas the Constitution provided that such removal should be by address of the Legislature. The title of the act (No. 112 of 1910) is, “An Act to put into effect Article 194 of the Constitution of 1898,” etc. *817The court very properly held that the statute went further than its title; because it provided for the removal of the officer in question in a manner and by a governmental department different from those directed by the Constitution.
In State v. Fobbs the defendant was prosecuted for operating a motor vehicle on the public roads without first obtaining a chauffeur’s license, contrary to sections 25 and 35 of Act 120 of 1921, Ex. Sess. He pleaded the unconstitutionality of the statute, on the ground that it embraced two distinct objects. The court held that the main purpose of the legislative act is to raise a general highway fund from certain designated sources, and that the fees exacted for registering licensed chauffeurs were not one of those sources. The court further held that the statute included but one purpose, and was therefore constitutional, but that the clause under which a chauffeur’s license was exacted of defendant was not germane to that purpose, and expunged it from the statute.
Our conclusion is that the third paragraph of section 19 of Act 100 of 1922 is not amenable to the attack of unconstitutionality leveled at it by the respondent. This conclusion on our part necessarily brings before us for consideration respondent’s alternative contention in support of his exception; namely, that the statutory provisions have not been followed in his attempted removal by the school board.
Respondent’s legal proposition is that under the express terms of the statute the school board must first find that he is “incompetent, inefficient or unworthy” before it can remove him. Relator’s counter legal propositions are, first, that the action of the school board in removing respondent cannot be attacked collaterally; and, second, that the courts are without jurisdiction to inquire into the school board’s action at all.
In support of his first proposition, relator cites State ex rel. Kuhlman v. Judge, 47 La. Ann. 53, 16 So. 776, and in the Matter of Carp, 179 App. Div. 387, 166 N. Y. S. 243. And, in support of his second proposition, relator cites, State v. Graham, 25 La. Ann. 73; State v. Hufty, 11 La. Ann. 303; State v. Abbott, 41 La. Ann. 1096, 6 So. 805; State ex rel. Kuhlman v. Judge, supra; and Jumonville v. Police Jury, 4 La. App. 580.
We have not read the decision in the New York case, but we have read the other cases, and do not find them appropriate. Eor instance, in the Kuhlman Case, Kuhlman, the new appointee, had actually taken possession of the office, when Cambre, the former incumbent, sought to restrain him from doing so, and therefore the allegation that Cambre feared he would seek to take forcible possession of the same was without foundation. And in the case of Jumonville v. Police Jury, the law had placed no restrictions on the police jury’s power of amotion.
The statute under review provides three causes for which the school board may remove the parish superintendent, namely, “incompetency, inefficiency or unworthiness.” Relator predicates his suit entirely on the resolutions of the parish school board, which are set out in full in his petition. The first reason given in the resolution of the school board for respondent’s removal is that the majority of the board is “out of harmony with him”; and the second reason assigned in the resolution for such removal is, “other causes pertaining to the administration of his office not necessary to name herein but sufficient, in the opinion of this board, to warrant this action.”
*819' Respondent contends that the specifications, in the third paragraph of section 19 of Act 100 of 1922, of the causes authorizing the removal of a parish superintendent of schools are restrictive, and that consequently a removal for any other cause is. unauthorized. There can be no question of the soundness of this contention. See State v. Cyr, 124 La. 603, 50 So. 595, wherein the question involved was almost identical with the question presented here. In that case the right of the Governor to remove school directors was claimed to have been exercised by the removal attempted to be made by the state board of education at a meeting at which the Governor was present and concurred in the proceedings. Act 214 of 1902 provided that the Governor could remove school directors for “incompetency, neglect of duty, or malfeasance in office.” Section 6. There, as set forth in the resolution of the state board of education, the attempted removal was because of “the deplorable condition of the school affairs in the parish.” And this court declared that the reason assigned was not one of the causes enumerated in the statute authorizing the removal of the members of the board. The court pointed out, in its opinion,- that such condition might have been brought about by causes entirely disconnected with any “incompetency, neglect of duty, or malfeasance in office.” And in this case, for aught we know, the lack of harmony between respondent and the parish school board, and the other causes pertaining to the administration of the superintendent’s office, might have been brought about by no act of omission or commission on the part of respondent.
- The decision in -the Cyr Case would seem also to dispose of relator’s contention that the resolution of the school board purporting to remove respondent cannot be attacked' collaterally, because it is plain that, if the causes specified in the statute authorizing the removal are restrictive, then a resolution which does not set forth any of those causes, but sets forth causes not specified in the statute, is invalid on its face.
In Jackson v. Powell, 119 La. 882, 44 So. 689, where the Governor removed the members of a parish school board from office and appointed a new board, the court held that the old board, being unwilling to surrender their office, could not be dispossessed by the exercise of the power of removal and the appointment of their successors, but, only by an intrusion into office suit. In such a case the members of the old board were entitled to protect their • possession by an injunction.
So in the case presently before us respondent would have been entitled to protect his possession of the office of parish superintendent by an injunction, but he apparently did not choose to avail himself of that remedy. He preferred, evidently, to defend his title to -the office in an intrusion into office suit which his alleged, successor was certain to bring against him. And it would seem to be almost too plain for argument that in such a suit the respondent can protect his possession and defend his title by setting up illegalities in his opponent’s title,, even though such a defense involves a collateral attack upon the appointing power. Otherwise what would become of his possession? It would present an anomalous situation to compel an incumbent made defendant in an intrusion into office suit to surrender his office, when his defense is that the action of the appointing power in removing him is illegal, and force him to test his right to the office by filing a suit directly against -the appointing power to annul its action, and then, if he is successful in that suit, to require him to file another *821suit against the adverse claimant for possession of the office.
Our opinion is that respondent’s alternative contention is well founded and adequately supports his exception of no cause of action.
For the reasons assigned, the judgment appealed from is affirmed.